Citation Nr: 1519827	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals, fracture, left first, second, and fourth toes with partial amputation of left first and second toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from December 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran also appealed a claim for service connection for a back disability.  However, this claim was granted in a May 2014 rating decision.  Consequently, this issue is not currently before the Board.   

The issues of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, a right foot disability, and a right ankle disability were denied in a May 2014 rating decision.  In a statement dated later in May 2014, the Veteran's representative requested reconsideration of these issues.  In a statement dated in September 2014, the Veteran once again requested reconsideration of the service connection issues and also requested entitlement to an increased rating for a left ankle disability.  None of the claims for service connection or the increased rating claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran filed the current claim for an increased rating in June 2009.  The Veteran was afforded a VA foot examination in December 2009.  In a January 2010 rating decision, a 20 percent rating was granted for the Veteran's left foot disability.  The Veteran disagreed with the rating assigned.  

During the pendency of the appeal, the Veteran was afforded a VA ankle examination in February 2013 and a right foot and ankle examination in May 2014.  However, those examinations did not pertain specifically to the left foot. 

Additionally, the Veteran submitted private medical evidence dated in July 2014 which indicates that the Veteran has sought treatment for nerve pain related to his left foot crush injury.  

In an April 2015 informal hearing presentation, the Veteran's representative requested that the Veteran's claim be granted or remanded due to the age of the most recent VA examination.  

In order to properly evaluate the claim on appeal, the Veteran should be afforded a VA examination to assess the current nature and severity of the post-operative residuals, fracture, left first, second, and fourth toes with partial amputation of left first and second toes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant treatment records identified by the Veteran.

2  Then, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current severity of his service-connected post-operative residuals, fracture, left first, second, and fourth toes with partial amputation of left first and second toes disability.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




